
	

114 HR 3617 IH: Improving All Government Efficiency Act of 2015
U.S. House of Representatives
2015-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3617
		IN THE HOUSE OF REPRESENTATIVES
		
			September 25, 2015
			Mr. Graves of Missouri introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committee on Appropriations, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To improve efficiency by consolidating some duplicative and overlapping Government programs.
	
	
 1.Short titleThis Act may be cited as the Improving All Government Efficiency Act of 2015 or the IMAGE Act of 2015. 2.Consolidating unnecessary duplicative and overlapping Government programs (a)In generalNotwithstanding any other provision of law, the Director of the Office of Management and Budget shall coordinate with the heads of the relevant departments or agencies to—
 (1)use available administrative authority to eliminate, consolidate, or streamline Government programs and agencies with duplicative and overlapping missions identified in—
 (A)the March 2015 Government Accountability Office report to Congress, titled Government Efficiency and Effectiveness: Opportunities to Reduce Fragmentation, Overlap, Duplication, and Improper Payments and Achieve Other Financial Benefits (GAO–15–440T);
 (B)the April 2014 Government Accountability Office report to Congress, titled Government Efficiency and Effectiveness: Opportunities to Reduce Fragmentation, Overlap, Duplication, and Improper Payments and Achieve Other Financial Benefits (GAO–14–478T); and
 (C)the April 2013 Government Accountability Office report to Congress, titled Actions Needed to Reduce Fragmentation, Overlap, and Duplication and Achieve Other Financial Benefits (GAO–13–279SP);
 (2)identify and report to Congress any legislative changes required to further eliminate, consolidate, or streamline Government programs and agencies with duplicative and overlapping missions identified in—
 (A)the March 2015 Government Accountability Office report referred to in paragraph (1)(A); (B)the April 2014 Government Accountability Office report referred to in paragraph (1)(B); and
 (C)the April 2013 Government Accountability Office report referred to in paragraph (1)(C); (3)estimate the total cost savings expected to result to each department or agency from the actions described in paragraph (1); and
 (4)rescind from the amounts made available to such departments or agencies the total amount of cost savings estimated by paragraph (3).
 (b)Application of rescissionThe rescission required under subsection (a)(4) shall only apply to amounts made available for Government programs that are eliminated, consolidated, or streamlined under this section.
 (c)ReportNot later than September 30, 2015, the Director of the Office of Management and Budget shall submit a report to the Committees on Appropriations of the House of Representatives and the Senate listing the accounts reduced by the rescission in subsection (a)(4) and the amounts rescinded from each such account.
 (d)Rescission for noncomplianceWith respect to a department or agency that does not meet the requirements of subsection (a) before September 30, 2015, there is rescinded from the funds made available to such department or agency in fiscal year 2015 an amount equal to 1 percent of such funds.
			
